Section 5132 of the U.S. Rev. St. punishes "every person respecting whom proceedings in bankruptcy are commenced * * *: First. Who secretes or conceals any property belonging to his *Page 271 
estate; or * * * Sixth. Who, with intent to defraud, wilfully and fraudulently conceals from his assignee, or omits from his inventory, any property," c. When this section punishes the debtor's pledge or disposal of his goods, committed before proceedings in bankruptcy, it describes the goods as "his," and not as "property belonging to his estate," and limits the time to "three months next before the commencement of proceedings in bankruptcy," and the property to "goods or chattels which have been obtained on credit and remain unpaid for." The concealment of "property belonging to his estate," and the concealment of property from his assignee, which it prohibits, are after the commencement of those proceedings. The previous concealment of his property is an offence which those proceedings do not withdraw from the jurisdiction of the state court.
Case discharged.
BINGHAM, J., did not sit.